Title: From George Washington to Thomas Jefferson, 27 December 1780
From: Washington, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            Head Quarters New Windsor 27. Decemr 1780
                        
                        The inclosed are the dimensions of the most convenient Flat Boats, either for transportation upon Carriages,
                            or for transporting Men. The plan was given to me by an Officer who has made experiments with those of different kinds.
                        The transports, with the embarkation which I mentioned in mine of the 9th fell down to the Hook on the 19th
                            instant, and as the Wind was fair, it is supposed they went to sea the same day. The British Grenadiers and Infantry had
                            been under orders to embark, but for some reason they were countermanded, and other Corps substituted. I have little doubt
                            of their having gone to the Southward. I have the honor to be with great Respect and Esteem Yr Excellency’s most obt Servt
                        
                            Go: Washington
                        
                    